        Case 1:18-cr-00120-SPW Document 111 Filed 02/23/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                     CR18-120-BLG-SPW
                       Plaintiff,

 vs.                                                  ORDER


 VICTOR ELVIN LOPEZ,

                       Defendant.


       Upon the Defendant's Pro Se Notice of Appeal (Interlocutory)(Doc. 108),

       IT IS HEREBY ORDERED that the Change ofPlea Hearing presently set

for Thursday, February 25, 2021 at 9:30 a.m. is VACATED.

       IT IS FURTHER ORDERED that this case is STAYED pending further

notice from the Ninth Circuit Court of Appeals. For purposes of the Speedy Trial

Act, any delay caused by this interlocutory appeal is excluded. 18 U.S.C. §

3161(h)(1)(C).

       The clerk is directed to notify the parties of the entry of this Order.

       DATED this           ay of February, 2021.


                                               SUSAN P. WATTERS
                                               United States District Judge
